Citation Nr: 0405203	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder to include chondromalacia patella, left 
patella, status post total knee replacement.

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disorder to include residuals of medial 
parapatellar arthrotomy of the right knee, status post total 
knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970 and from February 1972 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of a rating in excess of 30 percent for a right 
knee disorder, as addressed below, is Remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.



FINDING OF FACT

The veteran's left knee disorder is manifested by subjective 
complaints of severe pain, and objective findings of swelling 
and painful range of motion.



CONCLUSION OF LAW

The criteria for 60 percent rating for residuals of left 
total knee replacement have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision, further discussion of VCAA 
is not necessary at this point.

I.  Factual Background

In June 2000, the veteran underwent an arthroplasty of his 
left knee.  In a June 2001 rating decision, service 
connection was granted for the left knee disorder and a 100 
percent rating was assigned effective June 30, 2000, through 
July 31, 2001, for the total knee replacement.  An evaluation 
of 30 percent was assigned effective August 1, 2001.  The 
veteran duly appealed, and a May 2002 rating decision 
continued the 30 percent disability evaluation.  

Prior to total knee replacement surgery, the veteran's 
medical records noted moderate severe chondromalacia of the 
right patella, and to a lesser extent moderate to severe 
chondromalacia of the left patella.

On VA examination of the knees in February 2001, the veteran 
reported his level of pain as 5 on a 10-point scale.  He 
reported more swelling in the left knee than the right knee, 
with pain radiating to the calf.  Slight limitation of motion 
of the left knee was noted, as compared to the right knee.  
Physical examination of the left knee revealed extension of 0 
degrees and flexion of 90 degrees.  Circumference of the left 
knee was 18 inches, and 17 inches for the right knee.  Both 
knees were moderately swollen but not tender.  Muscle 
strength was equal in both knees and the Lachman and McMurray 
tests yielded negative results.

Correspondence from the veteran's private physician dated in 
October 2001 indicated that the veteran had been treated 
since May 1998 for degenerative joint disease of both knees.  
In the left knee, pain and swelling continued, and it had 
failed to reach optimal range of motion and likely never 
would.

In January 2002, the veteran was afforded a VA examination of 
his knees.  The veteran reported daily pain with swelling and 
an inability to stoop, kneel, squat or stand for more than 
one to two hours.  He reported his level of pain as 6 or 7 in 
both knees on a 10-point scale.  The degree of pain increased 
to 8 or 9 once a week.  In the left knee, the veteran 
reported pain all day and every day and that it was more 
painful than the right knee.  He reported swelling and 
decreased range of motion in the left knee as compared to the 
right.  On physical examination, the examiner noted that the 
left knee was diffusely larger with swelling superior and 
inferior to the prosthesis.  Strength was normal, and there 
was no evidence of crepitus or instability.  Flexion of the 
left knee was 0 to 80 degrees.  Painful motion, but no 
weakness was noted.

At the travel board hearing held in November 2003, the 
veteran stated that range of motion of his left knee extended 
to 90 degrees; however, it was accompanied by pain.  He 
reported that by the end of each day, his left leg swelled to 
almost double the size and he experienced limited range of 
motion.  

II.  Laws and Regulations

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Diagnostic Code 5055 provides that a 100 percent evaluation 
is assignable for one year following implantation of a knee 
prosthesis.  Subsequent to the one-year period, a 60 percent 
evaluation is assignable when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  If the veteran does not meet the 
criteria for a 60 percent evaluation, in that there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee disability is to be evaluated by analogy 
to Diagnostic Codes 5256, 5261, or 5262, with a minimum 
evaluation of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2003).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Diagnostic Code 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability warrants a 
20 percent evaluation; and with slight knee or ankle 
disability warrants a 10 percent evaluation.

III.  Analysis

In accordance with Diagnostic Code 5055, the RO assigned a 
temporary 100 percent rating from June 30, 2000, through July 
31, 2001, based on left knee replacement.  After the 
temporary total rating mentioned in Code 5055 expired, the 
left knee replacement was to be rated based on residuals.  
The RO assigned a left knee disability rating of 30 percent 
from August 1, 2001, which is the minimum rating under 
Diagnostic Code 5055.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran now has chronic 
residuals of left knee replacement, consisting of severe 
painful motion in the affected extremity, and such supports 
an increased rating to 60 percent for this disability.

Based upon a review of the evidence of record, the Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's service-connected left knee 
disability is best characterized by the criteria for a 60 
percent rating under Diagnostic Code 5055.  In this regard, 
the Board notes that the veteran's residual symptomatology 
following his total left knee replacement can no longer be 
evaluated as 100 percent disabling under Diagnostic Code 5055 
because such total evaluation is limited to one year 
following implantation of the prosthesis, and the RO has 
already granted the total evaluation for one year.  Thus, the 
Board finds that the 60 percent evaluation under Diagnostic 
Code 5055 is the maximum schedular evaluation assignable 
under Diagnostic Code 5055 following the one-year 100 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  In 
this regard, the Board finds that after analyzing the medical 
evidence prepared subsequent to the veteran's left knee 
replacement, and considering the examiner's opinions 
collectively, the Board finds that the veteran has had 
significant left knee functional limitation due to disability 
amounting to severe painful motion and swelling which has 
prevented him from walking or standing for prolonged periods 
of time.  In light of such clinical observations, the Board 
finds that the veteran's left knee disability most closely 
approximates the criteria for a 60 percent evaluation under 
the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic 
Code 5055).  Accordingly, the Board concludes that a 60 
percent evaluation is now warranted.

No basis exists for a higher schedular rating under another 
diagnostic code.  With respect to Diagnostic Codes 5256 
(ankylosis of the knee), 5260 (limitation of flexion of the 
leg), 5261 (limitation of extension of the leg), and 5262 
(impairment of the tibia and fibula), the Board notes that 
these diagnostic codes do not provide for a rating in excess 
of 60 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 5256, 
5260, 5261, and 5262).  Furthermore, to assign additional 
disability compensation under these diagnostic codes based on 
symptoms due to the knee replacement, such as pain, would 
amount to pyramiding.  38 C.F.R. § 4.14 (2003).  This is so 
because a 60 percent disability rating under Diagnostic Code 
5055 already specifically contemplates the veteran's residual 
symptomatology, including pain. 

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for his post-replacement left knee disorder.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected left knee disorder under Diagnostic Codes 5003 and 
5055, which is allowed so long as the evaluation of a left 
knee disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  In this case, the 
veteran's private physician noted degenerative joint disease 
of both knees.  According to Diagnostic Code 5003, however, 
arthritis is rated based on limitation of motion, which in 
this case has already been taken into consideration and the 
maximum schedular rating has been assigned under Diagnostic 
Code 5055.

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports a rating of 60 percent 
for the veteran's left knee disorder.



ORDER

A 60 percent rating for a left knee disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  There is no indication in the file that the 
RO has satisfied these duties to the veteran, therefore, the 
RO shall inform the veteran of his rights under the VCAA. 

Moreover, in light of the VCAA, the Board has determined that 
further evidentiary development is necessary in this case.  
The Board finds that a VA examination addressing the severity 
of the veteran's right knee disorder is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his right knee 
disorder.  With regard to the veteran's 
right knee disorder, the examiner 
should perform any radiological studies 
of the knee deemed necessary.  The 
examination of the knee should include 
range of motion studies, commentary as 
to the presence and extent of any 
painful motion or functional loss due 
to pain, weakness, specific information 
as to the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
RO should forward the veteran's claims 
file to the VA examiner to be reviewed 
in conjunction with the examination.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
an increased rating for a right knee 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



